
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3603
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 10, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To rename the Ocmulgee National
		  Monument.
	
	
		1.RedesignationThe Ocmulgee National Monument in Macon,
			 Georgia, shall be known and redesignated as the Ocmulgee Mounds National
			 Monument.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Ocmulgee National
			 Monument shall be deemed to be a reference to the Ocmulgee Mounds
			 National Monument.
		
	
		
			Passed the House of
			 Representatives December 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
